Case 6:18-cv-00030-JDK Document 474 Filed 05/21/20 Page 1 of 3 PageID #: 31634



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                          §
 CYPRESS LAKE SOFTWARE,                   §
 INC.,                                    §
                                          §
       Plaintiff,                         §       CASE NO. 6:18-cv-30-JDK
                                          §
 v.                                       §       LEAD CONSOLIDATED CASE
                                          §
 SAMSUNG ELECTRONICS                      §
 AMERICA, INC.,                           §
                                          §
       Defendant.                         §
                                          §

                             ORDER OF DISMISSAL

      Before the Court is a Joint Motion to Dismiss by Plaintiff Cypress Lake

Software, Inc. (“Cypress” or “Plaintiff”) and Defendant Samsung Electronics America,

Inc. (“Samsung”). Docket No. 473. In their motion, Plaintiff and Samsung explain

that they have resolved Plaintiff’s claims for relief against Samsung asserted in this

case. The parties therefore request that the Court dismiss Plaintiff’s claims for

relief against Samsung with prejudice and dismiss Samsung’s claims or defenses

against Plaintiff without prejudice, and with all attorneys’ fees, costs, and expenses

taxed against the party incurring same.

      The Court, having considered this request, GRANTS the motion.              It is

therefore ORDERED that Plaintiff’s claims for relief against Samsung are

DISMISSED WITH PREJUDICE and Samsung’s claims or defenses against

Plaintiff are DISMISSED WITHOUT PREJUDICE. It is further ORDERED that




                                              1
Case 6:18-cv-00030-JDK Document 474 Filed 05/21/20 Page 2 of 3 PageID #: 31635



all attorneys’ fees, costs of court, and expenses shall be borne by each party incurring

the same. The following pending motions are DENIED AS MOOT:

             Cypress’s Motion for Leave to Serve First Supplemental Disclosure of
              Asserted Claims and Infringement Contentions Against Samsung
              [Docket No. 204];

             Samsung’s Motion for Summary Judgment [Docket No. 276];

             Samsung’s Motion for Summary Judgment of Non-Infringement [Docket
              No. 278];

             Samsung’s Motion for Summary Judgment on No Indirect Infringement
              [Docket No. 279];

             Samsung’s Motion for Summary Judgment on No Willfulness [Docket
              No. 282];

             Samsung’s Motion for Summary Judgment of Invalidity Under 35
              U.S.C. § 101 [Docket No. 283];

             Samsung’s Motion for Summary Judgment of Invalidity on Written
              Description [Docket No. 285];

             Samsung’s Motion to Strike Certain Portions of the Rebuttal Expert
              Report of Rahul Vijh Related to Priority Date and Written Description
              [Docket No. 290];

             Cypress’s Motion to Exclude Testimony of Dr. Daniel Wigdor in Support
              of Samsung [Docket No. 298];

             Cypress’s Motion to Exclude Testimony of Dan Schonfeld in Support of
              Samsung [Docket No. 299];

             Cypress’s Motion to Exclude Testimony of Dr. Ketan Mayer-Patel in
              Support of Samsung [Docket No. 300];

             Cypress’s Motion for Partial Summary Judgment as to Samsung [Docket
              No. 301];

             Cypress’s Motion to Exclude Testimony of Christopher Bakewell in
              Support of Samsung [Docket No. 302]; and




                                           2
Case 6:18-cv-00030-JDK Document 474 Filed 05/21/20 Page 3 of 3 PageID #: 31636



            Samsung’s Motion to Strike Expert Materials Not Properly Disclosed
             Pursuant to FRCP 26(a)(2) and Preclude Plaintiff from Relying on the
             Same [Docket No. 313].

      This Order does not affect any claims or defenses or any pending motions

between Plaintiff Cypress and Defendant Dell, Inc.

      So ORDERED and SIGNED this 21st day of May, 2020.



                                         ___________________________________
                                         JEREMY D. KERNODLE
                                         UNITED STATES DISTRICT JUDGE




                                        3
